DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 8/11/2021 "Reply" elects with traverse Group I and identifies as reading on claims 1-13.  
In the restriction requirement Examiner has set forth why the restriction requirement is proper. Applicant contends that there is no undue burden on the Examiner to consider all claims in a single application. This argument is not persuasive. A serious search and/or examination burden exists because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Accordingly, the restriction requirement is maintained and Examiner has withdrawn claims 14-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub. No. 2010/0038802).
Regarding claim 1, in FIG. 7, Chen discloses a semiconductor device, comprising: an interconnect structure disposed over a first semiconductor die (200a, paragraph [0032]), wherein the first semiconductor die comprises a semiconductor substrate (204a, paragraph [0033]) and a first conductive pad (230a) disposed over the semiconductor substrate, and the first conductive pad is covered by the interconnect structure (at least 280b); dielectric spacers (leftmost 270b, paragraph [0044]) surrounding the interconnect structure, wherein an interface between the dielectric spacers and the interconnect structure is curved; a dielectric layer (264b, paragraph [0044]) surrounding the dielectric spacers; and a second semiconductor die (200c) bonded to the dielectric layer and the interconnect structure, wherein the second semiconductor die comprises a second conductive pad (230c, paragraph [0045]), and the interconnect structure is covered by the second conductive pad.
Regarding claim 2, in FIG. 7, Chen discloses that the dielectric spacers (oxide, paragraph [0043]) and the dielectric layer (nitride, paragraph [0044) are made of different materials.

Regarding claim 4, in FIG. 7, Chen discloses a dielectric structure (rightmost 270b) penetrating through the dielectric layer, wherein a material of the dielectric structure is the same as a material of the dielectric spacers.
Regarding claim 5, in FIG. 7, Chen discloses a dielectric lining layer (262b, paragraph [0044]) disposed between the first semiconductor die and the dielectric layer, wherein the dielectric lining layer is partially covered by the dielectric spacers.
Regarding claim 8, in FIG. 7, Chen discloses a semiconductor device, comprising: a first dielectric layer (222b, paragraph [0034]) disposed over a first semiconductor substrate (204a, paragraph [0033]); a first conductive pad (210b, paragraph [0034]) embedded in the first dielectric layer; a dielectric lining layer (262b, paragraph [0044]) disposed over the first dielectric layer; a second dielectric layer (264b, paragraph [0044]) disposed over the dielectric lining layer; an interconnect (280b) structure penetrating through the second dielectric layer and the dielectric lining layer; a dielectric spacer (leftmost 270b) disposed between the interconnect structure and the second dielectric layer; and a second semiconductor substrate (200c/204c) disposed over the second dielectric layer, wherein a second conductive pad (230c) in the second semiconductor substrate 
Regarding claim 9, in FIG. 7, Chen discloses that the interconnect structure has curved sidewalls, and a top width of the interconnect structure is greater than a bottom width of the interconnect structure.
Regarding claim 10, in FIG. 7, Chen discloses that the dielectric lining layer (262b, oxide, paragraph [0044]) and the second dielectric layer (264b, nitride, paragraph [0044]) are made of different materials.
Regarding claim 11, in FIG. 7, Chen discloses a dielectric structure (rightmost 270b) disposed in the second dielectric layer and separated from the dielectric spacer, wherein the dielectric structure and the dielectric spacer are disposed over the dielectric lining layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2010/0038802) in view of Kim (US Patent No. 2012/0228780).

Chen appears not to explicitly disclose that the interconnect structure further comprises: a conductive liner surrounding the conductive structure, wherein the conductive structure is separated from the first conductive pad and the dielectric spacer by the conductive liner.
In FIG. 1, Kim discloses a similar interconnect structure having a conductive structure (13, paragraph [0034]) and a dielectric spacer (7, paragraph [0035]) with an intervening conductive diffusion preventing layer (9, paragraphs [0034] and [0039]) to prevent material from the conductive structure from diffusing into the surrounding structures. 
To prevent material from the conductive structure from diffusing into the surrounding structures it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a conductive liner surrounding the conductive structure. In doing so, the conductive structure is separated from the first conductive pad and the dielectric spacer by the conductive liner.
Allowable Subject Matter
Claims 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.